This opinion is subject to administrative correction before final disposition.




                                 Before
                  HITESMAN, GASTON, and ATTANASIO,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Anthony D. PEREZ
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201900118

                         Decided: 14 November 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Lawrence C. Lee, USMC. Sentence
   adjudged 21 February 2019 by a special court-martial convened at
   Marine Corps Base Camp Pendleton, California, consisting of a mili-
   tary judge sitting alone. Sentence approved by the convening authori-
   ty: reduction to E-1, confinement for 120 days, 1 and a bad-conduct dis-
   charge.
   For Appellant: Lieutenant Commander Erin L. Alexander, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________



   1  The convening authority suspended confinement in excess of 90 days pursuant
to a pretrial agreement.
                    United States v. Perez, No. 201900118


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2